DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,352,270 to Wu.
Re-claim 1, Wu discloses a foot brake structure for a mobility device, comprising: a footboard 10 having an upper surface extending in a plane direction and having a rear wheel 20 at a rear thereof; a friction plate 30 is positioned above the rear wheel, a portion of the friction plate extends forward of the rear wheel and is rotatably assembled to a rear end of the footboard by a rotating shaft (see pivot point 12, figures 2 and 3), the friction plate 30 has a lower surface brought into contact with or spaced apart from a surface of the rear wheel depending on whether or not the friction plate is rotated around the rotating shaft, wherein when the friction plate is 

    PNG
    media_image1.png
    665
    853
    media_image1.png
    Greyscale

Re-claim 2, the friction plate is formed in a shape extending to sides of the rear wheel and partially surrounds the sides of the rear wheel, see figure 2.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 2002/0056595 A1 to Shaw.
Re-claims 3-5, Wu teaches the action point at which the friction plate applies the braking force to the rear wheel is positioned at17Attorney Docket No. 048288-893001US (PATENT) a contact portion.  However, Wu fails to teach the lower surface of the friction plate having the contact portion protruding toward a side of the surface of the rear wheel, and when the friction plate is rotated around the rotating shaft by the external force, the lower surface of the friction plate is brought into contact with the surface of the rear wheel; the contact portion is positioned on each of both sides of a center of a ground contact surface on which the rear wheel is in contact with a ground and applies the braking force to each of the both sides of the center of the ground contact surface when the friction plate is in contact 
Shaw teaches a friction plate rotated toward a rear wheel, an action point is a contact point 54’ with the rear wheel, the lower surface of the friction plate having the contact portion 54’ protrudes toward a side of the surface of the rear wheel (see figure 5), wherein when the friction plate is rotated around the rotating shaft by an external force, the lower surface of the friction plate is brought into contact with the surface of the rear wheel; the contact portion 54’ is positioned on each of both sides of a center of a ground contact surface on which the rear wheel is in contact with a ground and applies the braking force to each of the both sides of the center of the ground contact surface when the friction plate is in contact with the surface of the rear wheel; the center of the ground contact surface on which the rear wheel is in contact with the ground is spaced apart from the lower surface of the friction plate even when the friction plate is rotated around the rotating shaft and the lower surface of the friction plate is brought into contact with the surface of the rear wheel.  This provides an even distribution of braking force to the wheel (see paragraph 16), and would reduce wear on the wheel surface that contacts the ground.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the friction plate lower surface of Wu with radially inwardly extending contact portions acting on a side portion of the rear wheel as taught by Shaw, thus providing a stable braking force to the rear wheel while reducing wear upon the road contact portion.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 4,055,234 to Burton.
Re-claims 6-8, Wu fails to teach a magnetic body positioned at the portion of the friction plate and generating magnetic force between the footboard and the magnetic body so that the friction plate is rotated around the rotating shaft in a direction in which the friction plate is spaced apart from the surface of the rear wheel; with the magnetic body is positioned above the rotating shaft of the friction plate and generates an attractive force by the magnetic force between the rear end of the footboard and the magnetic body; or the magnetic body generates the magnetic force so that the friction plate is rotated around the rotating shaft and thus the portion of the friction plate is brought into contact with the rear end of the footboard when no external force is applied to the friction plate.
Burton teaches a magnetic body 66 that holds a friction plate (i.e. pad) away from a rear wheel, and thus in a released condition.  Providing a magnetic body in footboard portion 11 of Wu would have served the same purpose as the elastic member, thus retaining the friction plate away from the rear wheel when in the unactuated condition.  This modification would have eliminated the need for the elastic member, with the magnetic body positioned above the rotating shaft (pivot 12) of the friction plate 30 to generate an attractive force by the magnetic force between the rear end 11 of the footboard and the magnetic body; the magnetic body generating the magnetic force so that the friction plate is rotated around the rotating shaft and thus the portion of the friction plate is brought into contact with the rear end 11 of the footboard when no external force is applied to the friction plate.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US 8,813,892 to Hadley et al.
Wu fails to teach either an angle sensor or distance sensor associated with the friction plate.  
Hadley et al. teach a distance sensor 50 that senses when a friction plate 36 has moved a set distance from a rear end of a footboard 34.  Upon reaching this set distance, a switch indicates a desired brake action and isolates an electric scooter motor from a rear wheel, thus reducing the amount of brake torque necessary to slow the scooter down.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the scooter of Wu with a sensor indicating a brake actuation as taught by Hadley et al., thus indicating a need to isolate a motor from the rear wheel when carrying out a braking action.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maurer, Akonteh et al., Maloney, Lindau et al., Tsai, Wang et al. and Eder each teach an action point closer to a pivot point than a press point.  Li and Liu each teach a scooter .
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 6, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657